*652Order reversed and case remitted to the Appellate Division for its determination of the facts, with costs to abide the event. The negligence of plaintiff and defendant drivers as they approached the intersection presented a question of fact for resolution by the jury. Since the Appellate Division in reversing the judgment for plaintiffs on the law expressly stated it had not considered the facts, the case must be remitted to that court for its consideration of the facts (CPLR 5613).
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bbegan, Keating and Breitel.